            Case 3:20-cv-00301-RCJ-CLB Document 5 Filed 07/08/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      BRANDON MONTANE JEFFERSON,                      Case No. 3:20-cv-00301-RCJ-CLB
5
            Petitioner,
6                                                     ORDER
            v.
7
      STATE OF NEVADA, et al.,
8
            Respondents.
9

10

11

12          Brandon Montane Jefferson, a prisoner at Nevada’s Ely State Prison, initiated
13   this action pro se on May 22, 2020, by submitting to the Court a Petition for Writ of
14   Habeas Corpus under 28 U.S.C. § 2254 (ECF No. 1-1). Jefferson paid the filing fee for
15   this action on June 22, 2020 (ECF No. 4).
16          The Court has examined Jefferson’s habeas petition, pursuant to Rule 4 of the
17   Rules Governing Section 2254 Cases, and determines that it is improper, as it is
18   redundant of another habeas action that he has pending in this Court, Case Number
19   3:18-cv-00064-HDM-CLB, in which he challenges the same state-court conviction that
20   he challenges in this case. This action is subject to dismissal for this reason. The Court
21   takes judicial notice of the proceedings in Case Number 3:18-cv-00064-HDM-CLB. That
22   case is currently stayed; it was stayed on February 25, 2019, to allow Jefferson to
23   exhaust claims in state court before proceeding in federal court. See Order entered
24   February 25, 2019, in Case Number 3:18-cv-00064-HDM-CLB (ECF No. 34 in that
25   case). The Court notes that Jefferson appears pro se in Case Number 3:18-cv-00064-
26   HDM-CLB. It appears that Jefferson’s intention in submitting a petition, initiating this
27   case, may be to resume his federal court habeas litigation after perhaps completing his
28   state court litigation. If that is the case, Jefferson should make a motion in Case Number
                                                  1
            Case 3:20-cv-00301-RCJ-CLB Document 5 Filed 07/08/20 Page 2 of 2




1    3:18-cv-00064-HDM-CLB, informing the Court in that case that the state-court

2    proceedings have been completed, requesting that the stay of his federal habeas action

3    be lifted, and requesting that proceedings in his federal habeas action resume.

4           IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

5           IT IS FURTHER ORDERED that the petitioner is denied a certificate of

6    appealability.

7           IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter

8    judgment accordingly.

9

10          DATED THIS 8th day of July, 2020.
11

12
                                                    ROBERT C. JONES,
13                                                  UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
